Fein & DelValle, PLLC

300 New Jersey Avenue NW, Suite 900 | (2/26 MA
Washington, D.C. 20001
Tele: 202.465.8727
Fax: 202.347.0130

Bruce E. Fein, Esquire Email: bruce@feinpoints.com
W. Bruce DelValle, Esquire brucedelvalle@gmail.com

December 26, 2019

Hon. Andrew L. Carter, Jr.

rantgood wrarshall United States Courthouse Vi FE Mi 0 EF N p 0 R S F p

New York, New York 10007
Re: Tantaros v. Fox News Network, LLC, et al. / Case No. 19-7131
Dear Judge Carter:

I am counsel to Petitioner, Andrea Tantaros, in the above-referenced action. I write on
behalf of all of the parties pursuant to Rule 1(D) of Your Honor’s Individual Rules of Practice to
jointly request that the deadline to submit a Joint Status Report currently set for December 27,
2019 be extended until January 7, 2020. This is the parties’ first request for an adjournment of
this deadline.

The Court issued an Order on December 20, 2019 (ECF41) directing the parties to submit
the foregoing report indicating how they would like to proceed with the case including a
proposed briefing schedule for any anticipated motions. In light of the holidays and pre-planned
family vacations, the parties need additional time to adequately confer and negotiate the
foregoing. The parties respectfully submit that no prejudice will result if the requested
adjournment is granted.

Respectfully submitted,

/S/ Bruce Fein oe 4 nce : oe . \ es :
“800 ORDERED: ty a

F 2, a
iaecanel: Gree JUDGE “2
- Decarber Ley Ral a

  
  

Bruce Fein

 
